Exhibit 10.15 Ronald M. Warner ENDORSEMENT SPLIT-DOLLAR LIFE INSURANCE PLAN Effective April 1, 2006 TABLE OF CONTENTS PAGE ENDORSEMENT SPLIT-DOLLAR LIFE INSURANCE PLAN 1 1. Purpose 1 2. Effective Date 1 3. Eligibility and Participation 1 4. Purchase of Life Insurance Policies 1 5. Policy Ownership 1 6. Division of Cash Surrender Value 1 7. Division of Death Proceeds 2 8. Beneficiary Designation 2 9. Premium Payments 2 Termination of Participation in the Plan 2 Named Fiduciary 3 Funding Policy 3 Claims Procedure 3 Amendment and Revocation 4 Insurance Company Not a Party to This Plan 4 Validity 4 Notices 4 Successors 4 Governing Law 4 Entire Plan 4 Not a Contract of Employment 5 SCHEDULE A Participation Agreement SCHEDULE B Beneficiary Designation (i) ENDORSEMENT SPLIT-DOLLAR LIFE INSURANCE PLAN This Endorsement Split-Dollar Life Insurance Plan (the “Plan”) is established by CharterBank, West Point, Georgia (“Employer”), for the benefit of certain highly compensated or management employees of the Employer. 1. Purpose This Plan is established as part of an integrated executive compensation program that is in­tended to attract, retain and motivate certain key employees (“Employees”) who are in a position to make significant contributions to the operation and profitability of the Employer. This Plan provides a means by which the Employer assists the Employee in purchasing life insurance on the Employee’s life that provides a death benefit to the Employee’s personal beneficiary. 2. Effective Date This Plan shall be effective as of April 1, 2006. 3. Eligibility and Participation The Chief Executive Officer of the Employer may designate any Employee eligible for the Plan and the Board of Directors of the Employer (“Board”) may approve such designation. Provided the Board has approved an Employee’s eligibility for the Plan, such Employee may agree to participate in the Plan by completing a Participation Agreement and Beneficiary Designation Form as set forth in Schedules A and B; provided, however, participation and all benefits under this Plan are subject to the actual purchase of a life insurance Policy under Section 4. 4. Purchase of Life Insurance Policies Employer shall use its best efforts to purchase one (1) or more life insurance policies on the life of each Employee in an amount sufficient to provide for the benefits outlined in Section 7 of the Plan; provided, however, that the Employer shall retain the absolute right to decline to purchase a Policy on the life of any Employee for any reason whatsoever. Each policy purchased shall be subject to the terms and conditions of the Plan (“Policy”). 5. Policy Ownership Employer shall be the sole and absolute owner of any Policy and may exercise all ownership rights granted to the owner thereof by the terms of the Policy, except as may otherwise be limited by this Plan. 6. Division of Cash Surrender Value Employer shall at all times be entitled to all cash values under the terms of the Policy. Employee shall have no right, at any time, to the cash value of the Policy. - ENDORSEMENT SPLIT-DOLLAR LIFE INSURANCE PLAN 7. Division of Death Proceeds Except as provided in Section 10 herein, upon the death of Employee, the proceeds of the Policy shall be divided as follows: (a)Employee’s Share. Each Employee’s Beneficiary shall be entitled to one hundred thousand dollars ($100,000.00) as of the Employee’s date of death. (b)Employer’s Share. The Employer shall be entitled to the remainder of the death proceeds. (c)Division of Interest. Employer and Beneficiary shall share in any interest due with respect to the death proceeds on a pro-rata basis as the proceeds due each respectively bears to the total proceeds, excluding any such interest. 8. Beneficiary Designation Employee shall have the right and power to designate a person, persons or entity (“Beneficiary”) to receive Employee’s share of the proceeds payable upon his death and to elect and change a payment option for such Beneficiary, subject to any right or interest the Employer may have in such proceeds, as provided in this Plan.
